                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

ROBERT GULLEY,                      )
                                    )
      Plaintiff,                    )
                                    )
and                                 )
                                    )
THE HARTFORD INSURANCE              )
COMPANY,                            )
                                    )
      Intervenor Plaintiff,         )
                                    )
vs.                                 )           No. 1:14-cv-01138-STA-egb
                                    )
SHINICHI FUKAE,                     )
                                    )
      Defendant.                    )
______________________________________________________________________________

 ORDER GRANTING INTERVENOR PLAINTIFF’S MOTION FOR ENFORCEMENT
           OF INTERVENOR PLAINTIFF’S SUBROGATION LIEN AND
         DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       Before the Court is Intervenor Plaintiff The Hartford Insurance Company’s Motion for

Enforcement of Its Subrogation Lien (ECF No. 145). The Hartford, under Tennessee law, seeks

to recover $189,361.61 from the Judgment entered in favor of Plaintiff Robert Gulley (ECF No.

143). Mr. Gulley filed a Response in Opposition (ECF No. 146), asserting that maritime law

alone governs this dispute and thereunder The Hartford is not entitled to the relief it seeks. For

the reasons that follow, The Hartford’s Motion is GRANTED. To the extent that Mr. Gulley

moved for summary judgment in his Response, that Motion is hereby DENIED. The Hartford is

entitled to recoup its expenses paid to Mr. Gulley from the Judgment of the Court. Furthermore,

counsel for Mr. Gulley is barred from collecting attorney fees from that amount.
                                       BACKGROUND

       On June 19, 2011, Defendant Shinichi Fukae was piloting a boat during a professional

bass fishing tournament that allided with the Highway 79 Bridge on Kentucky Lake in Henry

County, Tennessee. Mr. Gulley was aboard that boat and suffered serious injuries. As a result,

The Hartford paid out $165,558.92 for the reasonable and necessary medical treatment of Mr.

Gulley. The Hartford paid an additional $13,311.33 to Mr. Gulley as indemnity, as well as

another $10,491.36 for other recoverable expenses such as transportation reimbursement and

case management fees.      The Hartford made these payments under Kentucky’s workers’

compensation scheme on behalf of its insured—and Mr. Gulley’s employer at the time of the

accident—Defendant Operation Bass, Inc.

       Thereafter, Mr. Gulley filed suit under maritime law against Defendant Fukae, Defendant

Operation Bass, and other entities. After resolving the parties’ Motions for Summary Judgment,

only Mr. Gulley’s claim of negligence against Defendant Fukae remained.           Subsequently,

Defendant Fukae conceded liability on that claim. After a bench trial on the single of issue of

damages, the Court entered Judgment in Mr. Gulley’s favor on June 13, 2018, awarding him

$497,500.00. Now, The Hartford has filed the instant Motion to recoup its payments to Mr.

Gulley from said Judgment.

                                        DISCUSSION

I.     The Hartford’s Motion for Enforcement of Its Subrogation Lien

       The parties do not seem to dispute that The Hartford has a subrogation lien under

Tennessee law. The Tennessee Workers’ Compensation Law, Tenn. Code Ann. § 50-6-101 et

seq., is relatively straight forward. See Tenn. Code Ann. § 50-6-112(a), (c). And Mr. Gulley

does not challenge The Hartford’s assertion of the lien in his Response. For the proposition that



                                               2
Tennessee law controls this dispute, however, The Hartford relies purely on the Tennessee

Workers’ Compensation Law itself, and LaCroix v. L.W. Matterson, Inc., 393 S.W.3d 687, 694

(Tenn. Ct. App. 2012), a case from the Tennessee Court of Appeals that concluded the language

of the Tennessee Workers’ Compensation Law did not limit its application to payouts

specifically made under that statute. This argument, however, seems to make no account for

federal maritime law. For his part, Mr. Gulley did not expound upon the specific applicability of

maritime law to this lien either. Mr. Gulley noted that he recovered under maritime law—

indeed, this Court sits in admiralty as it presides over this case—and that state law cannot

deprive a Jones Act seaman of his remedy under federal maritime law. Cf. Offshore Logistics,

Inc. v. Tallentire, 477 U.S. 207, 222–23 (1986). The problem with this assertion is of course that

Mr. Gulley did not recover his judgment as a Jones Act seaman. He recovered under the

ordinary negligence principles of federal maritime law. See Gulley v. Fishing Holdings, LLC (In

re Operation Bass, Inc.), 2017 U.S. Dist. LEXIS 199711, at *16, 24 (W.D. Tenn. Dec. 5, 2017)

(citing Guidry v. S. La. Contractors, Inc., 614 F.2d 447, 452 (5th Cir. 1980)) (“On June 17, 2014,

Plaintiff filed his Complaint, seeking damages for . . . negligence with respect to Fukae under

general maritime law. . . . [T]he plain language of the Jones Act expressly limits its applicability

to actions against an employer.”). And the Court has previously expressed some doubt that Mr.

Gulley qualifies as a seaman under the Jones Act. Id. at *23 n.16.

       “Tennessee law is not federal maritime law. But where there is no established rule under

general maritime law, federal courts have looked to other sources of law, including state law. . . .

[unless the rule] would ‘impair the uniformity and simplicity . . . of the federal admiralty law.’”

Gulley, 2017 U.S. Dist. LEXIS 199711, at *39–40 (quoting Marastro Compania Naviera, S.A. v.

Canadian Maritime Carriers, Ltd., 959 F.2d 49, 53 (5th Cir. 1992)) (citing Yamaha Motor Corp.



                                                 3
v. Calhoun, 516 U.S. 199, 210 n.8578 (1996); Moragne v. States Marine Lines, 398 U.S. 375,

401–02 (1970)). And in maritime cases, liens created by State statute must still conform “to the

general principles of maritime law.” The Rapid Transit, 11 F. 322, 331 (W.D. Tenn. 1882)

(deciding the priority of certain liens, some created by State statute, in a vessel). Here, Mr.

Gulley offers no applicable source of authority tending to show that Tennessee workers’

compensation statute impairs the uniformity and simplicity of maritime law or its general

principles. Furthermore, as The Hartford points out in its Reply (ECF No. 148), Mr. Gulley is

effectively seeking a double recovery for his medical expenses by having accepted the payments

from The Hartford and now arguing to keep the entirety of his judgment. “This he cannot do,

‘for in the admiralty as elsewhere in the law a litigant may not recover compensation for a single

claim more than once.’” Manchack v. S/S Overseas Progress, 524 F.2d 918, 919–20 (5th Cir.

1975) (quoting McCarthy v. Am. E. Corp., 175 F.2d 727, 729 (3d Cir. 1949)).

       The Hartford also asks the Court to bar counsel for Mr. Gulley from collecting a pro rata

portion of The Hartford’s subrogation lien as an attorney fee.             The Hartford points to

Tennessee’s workers’ compensation statute once more, citing specifically the language that

provides for attorney’s fees: “In the event of a recovery from the other person by the worker, . . .

the attorney representing the injured worker, . . . and effecting the recovery, shall be entitled to a

reasonable fee for the attorney’s services.” Tenn. Code Ann. § 50-6-112(b) (emphasis added).

Quite simply, the Hartford argues that counsel for Mr. Gulley did not effect Mr. Gulley’s

recovery. To effect something is “to produce as an effect; bring about; accomplish; make

happen.”1 Effect, The Random House Dictionary of the English Language (2d unabridged ed.



       1
          The Tennessee Workers’ Compensation Law does not define “effect” or “effecting.”
See Tenn. Code Ann. § 50-6-102. Thus, the Court looks to the plain meaning of the statutory
text, Jackson v. GMC, 60 S.W.3d 800, 804 (Tenn. 2001) (quoting Hamblen Cty. Educ. Ass’n v.
                                                  4
1987). The Hartford asserts, as the Court found in its Findings of Fact, that The Hartford’s

stipulation with Defendants was the sole proof that Mr. Gulley’s medical expenses were

reasonable and necessary. Such proof is essential to the recovery of medical expenses, and

counsel for Mr. Gulley did not address this issue at trial or in Mr. Gulley’s proposed findings of

fact or conclusions of law. Thus, it is difficult for the Court to see how counsel for Mr. Gulley

brought about Mr. Gulley’s recovery of medical expenses. But perhaps more importantly,

counsel for Mr. Gulley does not respond to this portion of The Hartford’s Motion in his

Response.

       The Court finds that The Hartford is entitled to recover the amount of its subrogation lien

from the Judgment of the Court. Furthermore, the Court finds, in the absence of opposition from

Mr. Gulley, that counsel for Mr. Gulley did not effect Mr. Gulley’s recovery of medical

expenses. Therefore, The Hartford’s Motion for Enforcement of Its Subrogation Lien is hereby

GRANTED.

II.    Mr. Gulley’s Motion for Summary Judgment

       The Court is confounded by Mr. Gulley’s invocation of summary judgment in his

Response. Mr. Gulley does not follow any of the proper procedures for filing a motion for

summary judgment. See Fed. R. Civ. P. 56(c); W.D. Tenn. R. 56.1(a). In fact, the only

indications that Mr. Gulley is actually seeking summary judgment, apart from the caption of his

Response, are the unsupported requests for summary judgment in his Response’s introduction

and conclusion. Therefore, Mr. Gulley’s Motion for Summary Judgment is DENIED.



Hamblen Cty. Bd. of Educ., 892 S.W.2d 428, 431 (Tenn. Ct. App. 1994)), “presum[ing] . . . ‘that
[the] legislature says . . . what it means and means . . . what it says.’” Henson v. Santander
Consumer USA Inc., 137 S. Ct. 1718, 1725 (2017) (quoting Dodd v. United States, 545 U.S. 353,
357 (2005)).


                                                5
                                        CONCLUSION

       For the foregoing reasons, The Hartford’s Motion for Enforcement of Its Subrogation

Lien is GRANTED, and Mr. Gulley’s Motion for Summary Judgment is DENIED.                     The

Hartford shall recoup the amount of its subrogation lien from the Judgment of the Court. And

counsel for Mr. Gulley is barred from collecting attorney fees from that portion of the Judgment.

       IT IS SO ORDERED.

                                             s/ S. Thomas Anderson
                                             S. THOMAS ANDERSON
                                             CHIEF UNITED STATES DISTRICT JUDGE


                                             Date: November 5, 2018




                                                6
